internal_revenue_service number release date index number --------------------- ------------------------- ---------------------------------- --------------------------- - department of the treasury washington dc person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b02 - plr-117155-03 date date legend distributing controlled a b x y z dear -------------- ------------------------- -------------------------------- ------------------------ --------------------------------- -------------------------------- --------------------- -------------------------- ---------------------- -------------------------- ------------- ------------------------- ----------- this is in response to your letter dated date in which you requested rulings as to the federal_income_tax consequences of a proposed transaction additional information was received in a letter dated date the information submitted for consideration is summarized below the information submitted for consideration indicates that distributing is a state x corporation engaged in business y distributing’s tax_year ends on date z and it plr-117155-03 utilizes the cash_method_of_accounting for book and tax purposes distributing has outstanding voting common_stock owned in equal amounts by shareholders a b controlled will be incorporated in state x as a part of the transaction distributing has submitted financial information indicating that business y as operated by distributing had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years shareholders a and b disagree on a number of fundamental business matters including the allocation of corporate resources it is represented that the conflicts between the two equal shareholders are having an adverse effect on the day-to-day operations of distributing distributing has proposed the transaction described below which will allow shareholder a and shareholder b to each separately engage in business y running independent_enterprises according to the way each sees fit the proposed transaction is as follows distributing will transfer to controlled of its net assets and liabilities in exchange for of the outstanding_stock of controlled the transfer distributing will distribute all of its stock in controlled to shareholder a the distribution in exchange for all his stock of distributing the exchange representations the taxpayer has made the following representations concerning the transfer and the distribution a the fair_market_value of controlled stock to be received by shareholder a in the distribution will be approximately equal to the fair_market_value of distributing stock surrendered by shareholder a in the exchange b no part of the consideration to be distributed by distributing will be received by shareholder a as a creditor employee or in any other capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing is representative of distributing's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted plr-117155-03 d following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of business x conducted by distributing prior the transaction e the distribution of the stock of controlled is carried out for the following corporate business_purpose to eliminate shareholder disputes that if permitted to continue would jeopardize the operation and continued success of the corporate business f distributing is a c_corporation with no plans to elect s status for itself or controlled g there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction except for transfers by gift to family members of the transferor h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business j the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the liabilities assumed as determined under sec_357 by controlled the liabilities assumed as determined under sec_357 in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock l there will be no continuing transactions between distributing and controlled subsequent to the separation m no two parties to the transaction are investment companies as defined in sec_368 and iv n no distributing shareholder will hold immediately after the distribution disqualified_stock within the meaning of sec_355 which constitutes a percent or greater plr-117155-03 interest in distributing or controlled o the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock entitled to vote of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled p the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property based solely upon the information and representations set forth above we hold as follows the transfer followed by the distribution will be a reorganization transaction within the meaning of sec_368 of the code distributing and controlled will each be a party to the reorganization within the meaning of sec_368 sec_1 b example distributing will recognize no gain_or_loss upon the transfer of assets subject_to liabilities to controlled in exchange for the stock of controlled sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of assets transferred from distributing in exchange for the stock of controlled sec_1032 the basis of each of the assets received by controlled in the transaction will equal the basis of such assets in the hands of distributing immediately prior to the transfers sec_362 the holding_period of each of the assets to be received by controlled in the transaction will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution sec_361 no gain_or_loss will be recognized by shareholder a upon the distribution section plr-117155-03 a the basis of the controlled stock to be received by shareholder a will be the same as the basis of the distributing stock surrendered by each in exchange therefor sec_358 the holding_period of the controlled stock received by shareholder a will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_312 and sec_1_312-10 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings the code provides that it may not be used or cited as precedent relevant in accordance with the power_of_attorney on file with a copy of this letter is being sent to your authorized representatives this ruling is directed only to the taxpayer s requesting it sec_6110 of a copy of this letter must be attached to any income_tax return to which it is sincerely edward s cohen edward s cohen chief branch office of associate chief_counsel corporate plr-117155-03 cc ---------------------------------- -------------------- ---------------------------------------- ------------------------------------------ ----------------------
